IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT United States Court of Appeals
                                              Fifth Circuit

                                                              FILED
                                                             June 16, 2010

                             No. 09-20495                    Lyle W. Cayce
                                                                  Clerk


TINA M. RANDOLPH,

                                Plaintiff - Appellant - Cross Appellee


v.

DIMENSION FILMS; MIRAMAX FILM CORP.; SONY PICTURES
ENTERTAINMENT, INC.; BUENA VISTA HOME ENTERTAINMENT, INC.;
COLUMBIA PICTURES; THE WALT DISNEY CO.; TROUBLEMAKER
STUDIOS; ROBERT RODRIGUEZ; R. M. RODRIGUEZ, By parent and next
friend, Robert Rodriguez; ELIZABETH AVELLAN; JOHN DOE(S) 1-999,

                                Defendants - Appellees - Cross Appellants

JOHN DOE(S) 1-999

                                Defendant - Appellee




             Appeals from the United States District Court
                  for the Southern District of Texas
                          No. 4:08-CV-1836


Before HIGGINBOTHAM, DAVIS, and BENAVIDES, Circuit Judges.
                                       No. 09-20495

PER CURIAM:*
       We affirm for essentially the reasons stated by the trial judge.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2